                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                      AT PADUCAH
                           CRIMINAL ACTION NO. 5:17-CR-00039-TBR


UNITED STATES OF AMERICA,                                                                       PLAINTIFF

v.

JERMAINE TYRONE JONES,                                                                        DEFENDANT

                              MEMORANDUM OPINION & ORDER

        This matter is before the Court on the United States of America’s Motion for

Reconsideration. (R. 41). The Defendant, Jermain Tyrone Jones, has declined to respond. This

matter is now ripe for adjudication. For the reasons that follow, the Court DENIES the United

States of America’s Motion, (R. 41).



BACKGROUND1

        On August 30, 2017, Paducah Police Officer Andrew Parrish responded to a disturbance

at Ms. McKinney’s residence on Farwood Drive. Ms. McKinney explained to Officer Parrish

that her then boyfriend, and now Defendant, Jermain Jones had assaulted her by throwing a dish

soap bottle at her. Jones had since left with a friend in a white Chevy Suburban. Officer Parrish

decided to sit outside McKinney’s house to write up the paperwork because McKinney had

expressed fears that Jones might return.

        After Parrish had finished the paperwork and was getting ready to leave, he saw a white

Chevy Suburban with two black males inside of it sitting at the intersection adjacent to



1
 For a more detailed account of the events described herein refer to the Court’s November 5, 2018 Memorandum
Opinion and Order, (R. 37).

                                                      1
McKinney’s house. (Supp. Hearing R. 7: ¶ 1-19). Ms. McKinney having told Officer Parrish

multiple times that she was worried Jones would come back, and the vehicle matching

McKiney’s description, Parrish got behind the Suburban and pulled it over. (Supp. Hearing R. 7:

¶ 1-19). Upon pulling Jones over, Parrish arrested him. After placing Jones in the back of the

police car, Parrish found a Hi Point .380 caliber firearm in the back seat of his car alongside

Jones.

         After, being charged as a felon in possession of a firearm, Jones moved to suppress all

evidence, including the Hi Point .380, from the warrantless stop, detention, and arrest on August

30, 2017. The Court held a hearing on the issue on July 23, 2018, at which Officer Parrish

testified that he pulled Jones over “to further investigate the allegations made by Ms.

McKinney.”(Supp. Hearing R. 7: ¶ 10). This piece of testimony was crucial to the Court’s

conclusion that Officer Parrish conducted a Terry stop based on a completed misdemeanor,

which the Court, following Sixth Circuit guidance, was forced to find unreasonable under the

Fourth Amendment. Consequently, the Court granted Jones’s Motion to Suppress. The United

States now moves the Court to reconsider. (R. 41).



STANDARD

         Although the Federal Rules of Civil Procedure do not provide expressly for “motions for

reconsideration,” courts generally construe such motions as motions to alter or amend a

judgment under Rule 59(e). E.g., Moody v. Pepsi-Cola Metro. Bottling Co., 915 F.2d 201, 206

(6th Cir. 1990); Taylor v. Colo. State Univ., Civil Action No. 5:11-CV-00034-TBR, 2013 U.S.

Dist. LEXIS 52872, 2013 WL 1563233, at *8-9 (W.D. Ky. Apr. 12, 2013). Rule 59(e) motions

“must be filed no later than 28 days after the entry of the judgment.” Fed. R. Civ. P. 59(e).



                                                 2
Pursuant to Rule 59(e), “a court may alter the judgment based on: ‘(1) a clear error of law; (2)

newly discovered evidence; (3) an intervening change in controlling law; or (4) a need to prevent

manifest injustice.’” Leisure Caviar, LLC v. U.S. Fish & Wildlife Serv., 616 F.3d 612, 615 (6th

Cir. 2010) (quoting Intera Corp. v. Henderson, 428 F.3d 605, 620 (6th Cir. 2005)). “A district

court, generally speaking, has considerable discretion in deciding whether to grant [such a]

motion, and as a result [the Sixth Circuit] review[s] these types of decisions for abuse of

discretion.” Id. (citing Morse v. McWhorter, 290 F.3d 795, 799 (6th Cir. 2002)).



DISCUSSION

         The United States’ Motion asks the Court to reconsider based on a single issue—whether

Officer Parrish’s stopped Jones as part of an investigation into an ongoing misdemeanor. (R. 41).

The United States’ Motion is well taken.2 It is correct that if Officer Parrish was investigating an

ongoing misdemeanor, instead of a completed one, the stop might be reasonable under the Fourth

Amendment. See United States v. Simpson, 520 F.3d 531, 541 (6th Cir. 2008) (“But reasonable

suspicion of an ongoing misdemeanor is adequate justification [to initiate a Terry stop].”).

Indeed, the Court considered this possibility in coming to its original decision. But because

neither party had raised the issue, the Court left it unaddressed to avoid what would have, at that

point, been unnecessary dicta. The United States’ Motion to Reconsider changes things. It

invites, indeed requires, the Court to determine whether Officer Parrish stopped Jones to

investigate an ongoing crime. The Court finds that he did not.


2
  Although, the United States never explicitly identifies the grounds upon which they move the Court to reconsider,
the Court assumes the government bases their motion on the need to prevent manifest injustice. The Court
recognizes that “a motion to reconsider does not afford parties an opportunity to reargue their case.” Zink v. Gen.
Elec. Capital Assurance Co., 73 Fed. Appx. 858, 861 (6th Cir. 2003); and see Sault Ste. Marie Tribe of Chippewa
Indians v. Engler, 146 F.3d 367, 374 (6th Cir. 1998). The Court also realizes that this issue arguably should have
been raised in the United States’ original briefing. However, the Court welcomes the opportunity to address the issue
now as one that it should have addressed on its own accord the first time around.

                                                         3
         The United States argues that the factual circumstances support the position that Parrish

stopped Jones to investigate an ongoing misdemeanor. McKinney had voiced fears that Jones

would come back, which lead Officer Parrish to stay parked in front of her residence while he

finished his paperwork. While there, Officer Parrish spotted Jones inside a white Chevy

Suburban, as described by McKinney, stopped at a red light in the intersection adjacent to

McKinney’s house. Parrish then pulled Jones over. The Court agrees with the United States that

these facts might plausibly support the position that Parrish pulled Jones over to investigate an

ongoing crime.

         However, despite ample opportunity to do so while on the stand, Parrish never made

mention that he pulled Jones over to investigate an ongoing crime. Instead, Parrish testified that

he pulled Jones over to investigate the allegations made by Ms. McKinney. This statement could

be interpreted one of two ways: it could be interpreted to mean that Parrish pulled Jones over to

investigate McKinney’s allegations of the completed domestic violence that had occurred earlier

that day, or it could be interpreted to mean that Parrish pulled Jones over to investigate

McKinney’s allegation that Jones would likely return to Ms. McKinney’s home, which Parrish

might have reasonably suspected to be an ongoing continuation of the earlier domestic violence.3

However, the following exchange between Mr. Hancock and Officer Parrish makes the former

interpretation the more likely accurate:

         Q. Officer Parrish, to sum this up, at the time that you initiated the traffic stop on the
            vehicle that was operated by Mr. Snipes and Mr. Jones was the passenger, did you
            believe that a crime had just taken place not long before at Ms. McKinney’s
            residence?
         A. Yes, sir. If not, I would not have initiated that traffic stop.



3
  Because the Court finds this interpretation of Parrish’s testimony to be a stretch too far, the Court need not address
the many issues it might raise, such as whether domestic violence can be reasonably considered ongoing for such a
period of time so as to extend to when the alleged assailant has left the scene and is seen later sitting in traffic.

                                                           4
       Q. All right. And prior to you making the decision to place Mr. Jones under arrest for
          assault fourth degree, domestic violence, did you believe that you had probable cause
          to prove that Mr. Jones had committed that crime?
       A. Again, yes, sir. If I did not believe that, I would not have effected that arrest.

Parrish’s testimony makes clear that Parrish believed a crime to have just taken place, and Jones

had committed it—not that a crime was ongoing, and Jones was committing it.

       Frankly, the Court finds this issue to be an extremely close call, but it does follow

existing Sixth Circuit law. The court wrestled with it for some time. But ultimately, the Court

believes that the best window into why Officer Parrish pulled Jones over is his own testimony on

the subject. To find that Parrish’s stop of Jones was part of an investigation into an ongoing

misdemeanor would be to ignore the most plausible interpretation of his direct testimony at the

suppression the hearing. The Court is unwilling do so. Thus, although well taken, the Court must

deny the United States’ Motion to Reconsider.



CONCLUSION

       For the reasons stated above, IT IS HEREBY ORDERED that the United States of

America’s Motion to reconsider is DENIED.

     A telephonic further proceedings is set on May 17, 2019 at 9:00 a.m. Central. The Court
shall place the call.
        IT IS SO ORDERED.




                                                           May 10, 2019




cc:    Counsel of Record




                                                 5
